Cook, J.,
delivered the opinion of the court.
This appeal presents a contest over the guardianship of minors.
On November 27,1917, Mathew Dearman, a resident citizen of Covington county, died, leaving three infant children. At the time of the trial of this cause in the court below the oldest child, James Dearman, was fourteen years of age, while the other two children were under the age of fourteen years. The mother of these minors died shortly after the death of their father, and after the death of the mother, the appellant, J. T. Maskew, an uncle of the children, with the consent of the next of kin, took them into his home and they remained in his care and custody for about three years. Appellant was appointed administrator of the estate of Mathew Dearman, deceased, and after the death of the mother of these infants, W. A. Mathison, clerk of the chancery court, was appointed guardian of the estates of the infants. While this record is not clear upon the point, it appears that during the course of the administration of the estate of the deceased father, or the estates of the children, there was some litigation out of which there developed great discord and bitterness between appellant *164and other relatives of these minors. After this discord arose, Mathison desired to resign as guardian of the estates of the minors, and thereupon appellant applied to the court for letters of guardianship of the person and estate of the infants. One of the infants, James Dearman, being over fourteen years of age, selected appellant as his guardian and presented his petition to the court praying for appellant’s appointment. Upon the hearing of appellant’s petition, several relatives of the minors appeared and opposed his appointment, and much testimony was taken upon the question of the fitness and suitability of appellant to be guardian of these minors. A final decree was entered by the chancellor denying appellant’s petition, and other suitable persons having expressed a willingness to assume the guardianship and to care for and educate the infants, a decree was entered appointing a separate guardian for each of them.
We do not deem it necessary to set out any of the volume of testimony which was offered at the hearing of appellant’s petition. This testimony is conflicting, and after a careful consideration thereof we are not able to say that the action of the court in denying appellant’s petition is clearly and manifestly wrong, and therefore the finding of the chancellor will not be disturbed.
It is suggested, however, that in any event the decree should be reversed as to the minor who is fourteen years of age and who has exercised his statutory right of selecting a guardian. The statutory right conferred upon an infant over the age of fourteen years to select a guardian must prevail if the selection of the infant is in all respects suitable, but in a matter of so much importance to the welfare of the infant the court is not bound by the choice of the infant. The choice may be the result of the influence and artifices of designing persons whose aim would be to promote their own interest rather than the welfare of the ward, and if the infant, on account of tender years and inexperience, should fail to guard against such artifices, the court may intervene for his protection.
*165The fact that the court has appointed a guardian for the minor who is over the age of fourteen years does not militate against his right to select a guardian in the future, provided the selection is a suitable one. Howell et al. v. Gibson, 30 Miss. 464.

Affirmed.